Citation Nr: 1220215	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES  

1.  Entitlement to service connection for a stomach condition (claimed as stomach pains). 

2.  Entitlement to service connection for ingrown toenails, skin changes of both great toes.

3.  Entitlement to service connection for right hand trauma. 

4.  Entitlement to service connection for residuals of right ring finger surgery, to include as secondary to right hand trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1975.  The Veteran also had service in the Air Force National Guard from July 1986 to October 1994.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from both an April 2009 and January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The claims of service connection for a stomach condition, ingrown toenails and right hand trauma are restyled to reflect consideration of the merits of the claims, as opposed to consideration of reopening of previously denied claims.  Service connection for each claimed disability was denied in an unappealed August 1993 decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  However, when relevant service department records, such as the service treatment records associated with the file since August 1993, are received following a decision on the claim, VA must reconsider, not reopen, the claim de novo.  38 C.F.R. § 3.156(c) (2011).

The Veteran provided testimony at a January 2012 hearing before the undersigned.  The transcript of the proceeding is associated with the claims folder.  

The issues of entitlement to service connection for a stomach condition, ingrown toenails, right hand trauma, and residuals of right ring finger surgery are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Additional development is required before the claims can be adjudicated.  

The Veteran must be provided sufficient notice regarding his claim of residuals of right ring finger surgery as secondary to right hand trauma.  See 38 U.S.C.A. § 5103(A).  In addition, during a January 2011 VA examination, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits since 2007; thus, the records should be obtained from SSA as they are potentially relevant.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, a VA examination and opinion are necessary for the reasons discussed below. 

The Veteran contends that his stomach condition, bilateral ingrown toenail, right hand trauma, and residuals of right ring finger surgery conditions are due to his active service, and in the alternative, his residuals of right ring finger surgery are the result of his right hand trauma.  The Veteran does not contend that the aforementioned conditions are due to his second period of service.  During the January 2012 hearing before the Board, the Veteran testified that he experienced stomach pain since service, and explained that the onset began subsequent to an outbreak of bacteria found in the ice machine on the ship he served aboard.  He further testified that he experienced pain due to his ingrown toes and fungal infections since service, and stated that the onset occurred when he was required to wear steel toe shoes aboard ship.  See January 2012 hearing transcript.  

The Veteran underwent a VA examination January 2011 in connection with the claimed toenail and stomach conditions.  The examiner did not indicate a current stomach diagnosis, but concluded that the Veteran did not have a chronic gastrointestinal diagnosis during service.  In providing the opinion, the examiner noted the Veteran was treated several times during service for stomach complaints, but concluded that the episodes were acute and resolved in service, as his separation examination report was negative for complaints or a diagnosis of a stomach condition.  Regarding the bilateral toenail condition, the examiner diagnosed onychomycosis, and opined that it preexisted service based on the Veteran's reported history noted in a service treatment record.  The Board finds that opinion inadequate for deciding the claim.  

The examiner did not address the medical evidence subsequent to the Veteran's first period of service which demonstrates an ongoing stomach condition.  Service treatment records from his second period of service show that he reported stomach trouble: noted as stomach acid build up on the Report of Medical History during the July 1986 Air Force National Guard enlistment examination; a December 1986 examination report notes a complaint of stomach pain; a January 1989 examination report includes a history of previously going to the hospital for stomach pain that did not result in a diagnosis; an April 1990 record notes the Veteran sought treatment for a burning sensation in his stomach.  The examiner also failed to consider the May 2009 letter submitted from Dr. P.B., the Veteran's private physician of 20 years, who noted a current diagnosis of H-Pylori, for which the Veteran was reportedly treated with antibiotics in 1987.  Finally, the examiner did not consider the Veteran's reported lay history, that the condition began during service as the result of a bacteria break-out on board ship while in service.

Regarding the examiner's opinion that the Veteran's current onychomycosis preexisted service based on the Veteran's reported history, the Veteran's January 1971 induction physical examination report (for his first period of service) was negative for complaints, treatment, or diagnosis of a bilateral toenail condition.  

A veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Service treatment records show that the Veteran reported a four year history of painful and tender onychomycosis during treatment in August 1972, which would apparently date the onset before service.  The January 1975 separation physical examination report of medical examination was incomplete.  There was no indication that the Veteran's lower extremities were examined and there was no Report of Medical History.  

Given the Veteran's complaints of pre-service history of painful and tender onychomycosis noted during the course of treatment in August 1972, and the recent January 2011 VA examiner's opinion that the Veteran's onychomycosis preexisted service, another examination and opinion based on a review of the record are necessary to decide this claim.  38 C.F.R. § 3.159(c)(4). 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, new medicals examination and opinions are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding his right hand and right ring finger, the Veteran testified during the January 2012 hearing that they were crushed during service between a heavy line and tugboat, when he was pulling a smaller boat aboard ship.  Service treatment records from the Veteran's first period of active duty document treatment for the left hand in February 1972.  However, the Board finds the Veteran's assertions, that he injured his right hand and the left hand was incorrectly noted in the service treatment records, to be credible, as the Veteran has consistently reported and testified that he injured his right hand during his first period of active service.

However, the claim is further complicated by evidence of subsequent injuries to the right hand that were not incurred in service.  On his July 1986 Air Force National Guard enlistment examination report, the Veteran reported right hand trauma that occurred in September 1983 due to an attack by a dog.  A January 1988 annual examination report notes the Veteran reported that he underwent carpal tunnel release surgery of his right hand in September 1983 after suffering a fall.  There is no contention that either of those injuries was incurred in service.

Post-service private treatment records show the Veteran underwent surgery for his right ring finger in August 2006.  In a February 2008 record, the Veteran reported a history of injuring his right hand while handling a line during service, and the treating physician opined that the continued stress on the hand could have lead to the finger injury.  In a January 2009 record, the treating physician noted that the Veteran injured his right hand during service, which could have contributed to the current problem.    

The Veteran underwent VA examinations of the hand in November 2009 and December 2009.  The November 2009 VA examiner diagnosed traumatic right hand injury, but did not provide an etiology opinion.  The December 2009 VA examiner did not specify any residuals of the right ring finger surgery; but opined that the Veteran's current residuals from surgery of the right ring finger due to previous right hand trauma were not caused by or a result of the in-service injury.  The examiner noted that after a thorough review of the record, there was no documentation of treatment post injury while in service.  He stated that there was so much conflicting documentation related to what "actually happened" to the Veteran's hand that he "can only assume this did not happen in service."  The Board finds that opinion inadequate for deciding the claim.  

The absence of treatment subsequent to the in-service injury, however, prior to the post-service injury, a fact which was apparently relied upon by the examiner in making the opinion, is not dispositive.  Savage v. Gober, 10 Vet. App. 488 (1997).  The examiner also did not explain what he meant by "conflicting documentation." 
It is unclear whether the examiner lacks the expertise to render such an opinion or whether some additional testing or information is needed, and possibly available, which would permit such an opinion, either of which would render this opinion inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Thus, clarification as to the current nature and likely etiology of the Veteran's current bilateral toe, stomach pain, right hand, and residuals of right ring finger surgery conditions are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice regarding the claim of service connection for residuals of right ring finger surgery disability on a secondary basis to the claimed right hand trauma disability.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder, and the Veteran must be informed of this fact.

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the bilateral toe, stomach, right hand, and residuals of right ring finger surgery conditions.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and post-service treatment records, including VA examination reports, private records, and the Veteran's lay statements and testimony.

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

(a) Does the Veteran have a current stomach condition (claimed as stomach pains)?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

The examiner must consider the Veteran's testimony of continuous stomach pain since service. 

(b) Does the Veteran have a current right hand trauma condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

The examiner must accept the Veteran's testimony as credible regarding his in-service right hand and finger crushing injury that occurred in February 1972 when he was pulling a smaller boat aboard ship.  

The examiner must consider and comment on the Veteran's reported history subsequent to his first period of active duty service, when he stated that he experienced right hand trauma in September 1983, due to an attack by a dog (noted on the July 1986 Air Force National Guard enlistment examination report).  The examiner must also consider and comment on the Veteran's reported history, that he underwent carpal tunnel release surgery of his right hand in September 1983, after suffering a fall (noted on the January 1988 annual examination report).  

(c) Does the Veteran have any current residuals of right ring finger surgery?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?  If such residual(s) or condition(s) did not have its onset in service, is it at least as likely as not that any currently demonstrated disorder is proximately due to or the result of his right hand trauma condition?  If it is determined that right ring finger or any residuals of such condition was aggravated by a right hand condition, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

(d)(i) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a bilateral toenail disorder that existed prior to his entry onto active duty? (ii) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting bilateral toenail disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(e) If the answer to either (d)(i) or (d)(ii) is no, is it at least as likely as not that the Veteran's bilateral toenail disorder had its onset in service? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review the record and ensure that the above actions have been completed.  Then, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


